DETAILED ACTION


Allowable Subject Matter
Claims 1-9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art teaches a method for operating an operating system, the method comprising: 
generating and displaying a graphical user interface, wherein the graphical user interface comprises a first representation with a front side representation of a two-dimensional graphical object; 
detecting a user action for the graphical object; 
generating and displaying a transition animation; and displaying a second representation with a rear side representation of the graphical object following the transition animation, wherein the transition animation comprises a rotation of the graphical object about an axis shown in perspective, wherein the rear side representation of the graphical object occupies a smaller area than the front side representation, wherein the representation of the graphical object is reduced during the transition animation and the second representation further comprises an information area, wherein the transition animation comprises a displacement of the graphical object in the plane of the graphical user interface, wherein the graphical object is moved sideways so that a lateral region is produced in the transition animation and the information area is displayed in the resulting lateral region, and wherein the transition 
When considering Claim 1 as a whole, however, the prior art does not teach the limitation of from a reduced brightness in a first phase to an increased brightness in a second phase. Therefore, Claim 1 a whole is allowable.
Furthermore, when considering the amended method Claim 14 as a whole, the independent claim is allowable on substantially same rationale. The corresponding dependent claims are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611